DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to Claim 1, the limitation “forming a polymer pattern covering the first and second redistribution layer patterns, wherein the polymer pattern is formed as to reveal the bonding pad portions and a boundary region including a portion of the dielectric layer on the scribe lane region and portions of the edge pad portions” renders the claim indefinite since it is unclear if the polymer pattern is formed to reveal the bonding pad portions and the boundary region OR if the polymer pattern covers the first and second redistribution patterns and a boundary region. Clarification is requested.
Claim 1 recites the limitation "the bonding pad portions" in line17.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 are rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2018/0277456 A1 hereinafter Abe) in view of Chung et al (US 20020056924 A1 herein after Chung).
Regarding Claim 1, Abe discloses in Figs 7, 28-38: A method of fabricating a semiconductor package, the method comprising: 
preparing a semiconductor substrate (1S)  including a chip region (1C) in which first pads (L3) are disposed and a scribe lane region (CR) in which second pads (L3 in scribe region) are disposed, wherein the scribe lane region surrounds the chip region;
forming a dielectric layer (3c) on the semiconductor substrate (1s) so as to reveal the first and second pads (See Fig 7 showing the Chip pad 1LB: however, one of ordinary skilled in the art would find it obvious that the scribe line pads/probe test pads 1Lbt have a same underlying structure to enable die testing);
 forming first redistribution layer patterns (H4/3d/1Li3) connected to the first pads (1Lb) and second redistribution layer patterns (similar patterns as H4/3d/1Li3 under the pads 1Lbt) connected to the second pads (1Lbt) on the dielectric layer (3c), wherein the first redistribution layer patterns extend to provide bonding pads (1Lb) and the second redistribution layer patterns extend to provide edge pad portions (portions of 1Lbt) located on the scribe lane region;
forming a polymer pattern (1Lp3) covering the first and second redistribution layer patterns (See Fig 7 and Fig 28-30), wherein the polymer pattern is formed as to 
setting a dicing line (See Fig 28) extending to surround the chip region (1C Also see Fig 4 showing a top view) in the boundary region (See mark-up below); 
performing a stealth dicing process along the dicing line to separate a semiconductor chip including the chip region and a portion of the boundary region from the semiconductor substrate (See Fig 31-38: abstract); 
disposing the semiconductor chip on a package substrate (15) including bond fingers (Fig 23 [0156, 0157]); and 
forming bonding wires (17), portions of which are supported by an edge of the polymer pattern to be spaced apart from the revealed portions of the edge pad portions, 
wherein the bonding wires (17) are formed to connect the bonding pad portions (1Lbt) to the bond fingers (pads on the substrate 15), an edge of the polymer pattern (opening in 1Lp) to be spaced apart from the revealed portions of the edge pad portions (edge of the opening in 1Lp is spaced apart from edge portion of the pad 1Lb and 1Lbt).
Abe does not disclose: portions of bonding wires are supported by an edge of the polymer pattern.
However, Chung in a similar device discloses in Fig 3: that a portion of the bonding wire (150) is supported by an edge of the polymer pattern (116) [0041].
References Abe and Chung are analogous art because they both are directed to manufacturing methods of semiconductor chips and one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Abe and Chung so that portions of bonding wires are supported by an edge of the polymer pattern to be spaced apart from the revealed portions of the edge pad portions as taught by Chung in Abe’s method since, this prevents electrical shorts when bonding wires contact the edge of the active area of the semiconductor chip [0015].

    PNG
    media_image1.png
    674
    816
    media_image1.png
    Greyscale


Regarding Claim 2, Abe and Chung disclose:  The method of claim 1, Abe further discloses: wherein a distance between the bonding pad portions (1Lb) and the edge pad portions (Portions of 1Lbt) is less than a distance between the first pad portions (L3) and the edge pad portions (portions of 1Lbt) See Fig 7 and Fig 28-29. The pad L3 formed underneath pad 1Lb is farther than the pad 1Lb from the scribe line region or CR and thus test pad 1Lbt.

Regarding Claim 3, Abe and Chung disclose:  The method of claim 1, Abe further discloses: wherein the polymer pattern (1Lp3).
Abe and Chung do not disclose: the polymer patterns is formed such that a width of the portions of the edge pad portions exposed by the polymer pattern is within a range of one fifth of a width of the edge pad portions to half the width of the edge pad portions.


Regarding Claim 4, Abe and Chung disclose:  The method of claim 1.
 Abe and Chung do not disclose: wherein the polymer pattern is formed such that a thickness of an edge portion of the polymer pattern on the edge pad portion is within a range of one fifth of a width of the portions of the edge pad portions exposed by the polymer pattern to half the width of the portions of the edge pad portions exposed by the polymer pattern.
However, the Applicant has not disclosed that having the thickness to width ratio of the polymer pattern of the edge pad portions in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that due to the scaling of devices to smaller pitches, thickness to width ratio of the polymer pattern affects the parasitic capacitance and electric shorting and ease of probing and thus the distance ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum 

Regarding Claim 5, Abe and Chung disclose:  The method of claim 1.
Abe and Chung do not disclose: wherein the scribe lane region has a width which is within a range of three times a width of the boundary region to six times the width of the boundary region.
However, the Applicant has not disclosed that having the scribe lane region has a width which is within a range of three times a width of the boundary region to six times the width of the boundary region solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that due to the scaling of devices to smaller pitches, distance/width ratios of the scribe region to boundary region affect the size of the chip and the ease of probing and thus the distance ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) 

Regarding Claim 6, Abe and Chung disclose:  The method of claim 1.
Abe and Chung do not disclose: wherein the boundary region has a width of 10 micrometers to 20 micrometers.  
However, the Applicant has not disclosed that having the width of the boundary region in a certain range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that due to the scaling of devices to smaller pitches, the width of the boundary region affects the size of the chip and the ease of probing and thus the distance ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 


Regarding Claim 8, Abe and Chung disclose:   The method of claim 7, Abe further discloses in [0130] wherein the photosensitive polymer layer (1Lp3) includes a photosensitive polyimide material. 

Regarding Claim 9, Abe discloses in Figs 7, 28-38: A method of fabricating a semiconductor package, the method comprising:
 preparing a semiconductor substrate (1s) including a chip region (1C) in which bonding pad portions (1Lb) are disposed and a scribe lane region (CR) in which edge pad portions (1LBt) are disposed, wherein the scribe lane region surrounds the chip region (See Fig 23 and 28); 

setting a dicing line (See Fig 28: CL) extending to surround the chip region in the boundary region (See Fig 28) ; 
performing a stealth dicing process along the dicing line to separate a semiconductor chip including the chip region and a portion of the boundary region from the semiconductor substrate (See Figs 31-38); 
disposing the semiconductor chip on a package substrate (15) including bond fingers; and 
forming bonding wires (17), 
wherein the bonding wires (17) are formed to connect the bonding pad portions to the bond fingers [0156, 0157].
Abe does not disclose: portions of which are supported by an edge of the polymer pattern to be spaced apart from the revealed portions of the edge pad portions.
However, Chung in a similar device discloses in Fig 3: that a portion of the bonding wire (150) is supported by an edge of the polymer pattern (116) [0041].
References Abe and Chung are analogous art because they both are directed to manufacturing methods of semiconductor chips and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Abe with the specified features of Chung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Abe and Chung so that portions .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2018/0277456 A1 hereinafter Abe) in view of Chung et al (US 20020056924 A1 herein after Chung) and further in view of Chen et al (US 20190163061 A1 herein after Chen).
Regarding Claim 7, Abe and Chung disclose:  The method of claim 1. Abe further discloses: wherein forming the polymer pattern includes: forming a photosensitive polymer layer covering the dielectric layer, the first redistribution layer patterns, and the second redistribution layer patterns [0130, 0164].
Abe and Chung do not disclose: and exposing and developing the photosensitive polymer layer.
However, Chen in a polyimide process teaches in [0004] that the polyimide lithography pattern is formed by performing coating, exposing, developing and the like.
References Abe, Chen and Chung are analogous art because they both are directed to manufacturing methods of semiconductor chips and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Abe and Chung with the specified features of Chen because they are from the same field of endeavor.

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811